DETAILED ACTIONAcknowledgment is made of applicant’s preliminary amendment filed 10/27/20.Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                        Claim Rejections - 35 USC § 103
2. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
4. 	Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Udd et al. (7,038,190, hereinafter Udd) in view of Rosenfeldt et al. (6,606,158, hereinafter Rosenfeldt).
 	Regarding claim 3, Udd discloses an apparatus comprising a plurality of photo diodes 247, 253 (See Fig. 2), an optical delay element 211 having first and second connections, a plurality of beam splitters 209, 231, with a first connection of a first one of the beam splitters connected to a first connection of a second one of the beam splitters via an optical fiber, with a second connection of the first one of the beam splitters connected to a first one of the photodiodes via an optical fiber, a second connection of the second one of the beam splitters connected to the first connection of the optical delay element via an optical fiber, and a broadband light source 201 configured to emit light pulses and connected to a third connection of the first one of the beam splitters via an optical fiber (See Col. 5, lines 41 – 67 and Col. 6, lines 1 – 16). 	Udd fails to disclose the second connection of the optical delay element being connected to a first connection of a third one of the beam splitters via an optical fiber, with a third connection of the second one of the beam splitters connected to a first connection of a fourth one of the beam splitters, with a second connection of the third one of the beam splitters connected to a first connection of a fifth one of the beam splitters via an optical fiber, with a second connection of the fourth one of the beam splitters connected to a second connection of the fifth one of the beam splitters via an optical fiber, with a third connection of the fifth one of the beam splitters 
 	Regarding claim 4, in Udd, connected in parallel with at least one further circuit arrangement, the circuit arrangement and the further circuit arrangement being operated with the light source and the first one of the photodiodes (See Fig. 37, See Col. 11, lines 58 – 67 and Col. 12, lines 1 – 7). 

Conclusion
5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	Cierullies et al. (6,788,419) disclose determination of properties of an optical device. 	Buck et al. (9,383,272) disclose an optical measurement system with polarization compensation and corresponding method. 	Froggatt et al. (2021/0254967) disclose micro optic assemblies and optical interrogation systems.6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OCTAVIA HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        10/22/21